 

Exhibit 10.13



  

EMPLOYMENT AGREEMENT

 

BETWEEN

 

GLYECO, INC.

 

And

 

GRANT SAHAG

(Executive)

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of February 12, 2016 (the
“Effective Date”) is entered into by and between GlyEco, Inc., a Nevada
corporation (the “Company”), and Grant Sahag, an individual with a physical
address at [See Recent Address on File with Company] (the “Executive”)
(collectively, the “Parties,” individually, a “Party”).

WITNESSETH:

 

WHEREAS, the Board of Directors of the Company (the “Board”) has requested and
the Executive has agreed to provide services to the Company as President of the
Company; and

 

WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to indemnify the Executive for claims for damages
arising out of or relating to the performance of such services to the Company in
accordance with the terms and conditions set forth in this Agreement and
pursuant to Nevada law; and

 

WHEREAS, as an inducement to serve and in consideration for such services, the
Company has agreed to indemnify the Executive for claims for damages arising out
of or relating to the performance of such services to the Company in accordance
with the terms and conditions set forth in a separate agreement, which
indemnification agreement is attached as an exhibit hereto and is incorporated
herein by reference; and

 

WHEREAS, in order to accomplish these objectives and establish the rights,
duties and obligations of the Parties, which shall be generally stated herein
and which may be more fully stated in other agreements between the Parties,
including equity-based agreements, indemnity agreements, and other employment or
incentive related agreements as the Company or the Board may adopt from time to
time, the Board has caused the Company to enter into this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the Parties, intending to be legally bound, hereby
agree as follows:

 



 

 

 

Article One

Definitions

 

1.            Definitions. As used in this Agreement:

 

1.1           The term “Accrued Obligations,” when used in the case of the
Executive’s death or disability shall mean the sum of (1) that portion of the
Executive’s Base Salary that was not previously paid to the Executive from the
last payment date through the Date of Termination and (2) any other Benefit due.

 

1.2           The term “Automatic Extension” shall have the meaning set forth in
Section 2.2 herein.

 

1.3           The term “Base Salary” shall have the meaning set forth in Section
3.1 herein.

 

1.4           The term “Board” shall have the meaning set forth in the recitals.

 

1.5           The term “Cause” shall have the meaning set forth in Section 4.3
herein.

 

1.6           The term “Common Stock” shall mean the Common Stock, par value
$0.0001, of the Company.

 

1.7           The term “Compensation Committee” shall mean the Compensation
Committee of the Company.

 

1.8           The term “Company Group” shall mean the Company and any other
corporation or trade or business required to be aggregated with the Company
which constitutes a single Company under Code Section 414(b) or Code Section
414(c) with the Company, except that in applying Code Section 1563(a)(1), (2),
and (3), the language “at least 50 percent” is used instead of “at least
80 percent.”

 

1.9           The term “Corporate Documents” shall mean the Company’s
Certificate of Incorporation, as amended and/or its Bylaws, as amended.

 

1.10         The term “Effective Date” shall have the meaning set forth in the
preamble.

 

1.11         The term “Good Reason” shall have the meaning set forth in Section
4.3(c) herein.

 

1.12         The term “Initial Term” shall have the meaning set forth in Section
2.2 herein.

 

 

 

 

1.13         The term “Separation from Service” shall mean the Executive’s
termination of employment with the Company Group for any reason which
constitutes a “separation from service” under Code Section 409A. Notwithstanding
the foregoing, the Executive’s employment relationship with the Company Group is
considered to remain intact while the individual is on military leave, sick
leave or other bona fide leave of absence if there is a reasonable expectation
that the Executive will return to perform services for the Company Group and the
period of such leave does not exceed six months, or if longer, so long as the
Executive retains a right to reemployment with the Company under applicable law
or contract. Solely for purposes of determining whether a Separation from
Service has occurred, the Company will determine whether the Executive has
terminated employment with the Company Group based on whether it is reasonably
anticipated by the Company and the Executive that the Executive will permanently
cease providing services to the Company Group, whether as an employee or
independent contractor, or that the services to be performed by the Executive,
whether as an employee or independent contractor, will permanently decrease to
no more than 20% of the average level of bona fide services performed, whether
as an employee or independent contractor, over the immediately preceding
36-month period or such shorter period during which the Executive was performing
services for the Company Group. If a leave of absence occurs during such
36-month or shorter period which is not considered a Separation from Service,
unpaid leaves of absence shall be disregarded and the level of services provided
during any paid leave of absence shall be presumed to be the level of services
required to receive the compensation paid with respect to such leave of absence.

 

1.14         The term “Without Cause” shall have the meaning set forth in
Section 4.3(b) herein.

 

1.15         The term “Without Good Reason” shall have the meaning set forth in
Section 4.3 herein.

 

Article Two

POSITION AND DUTIES

 

2.           Employment.

 

2.1           Title. The Executive shall serve as the President of the Company
and agrees to perform services for the Company and such other affiliates of the
Company, as described in Section 2.3 herein.

 

2.2           Term. The Executive’s employment shall be for an initial term of
one (1) year (the “Initial Term”), commencing on the Effective Date. The
Executive’s employment shall be automatically extended on the day after the
second year anniversary of the Effective Date (“Automatic Extension”), and on
each anniversary date thereof, for additional one (1) year periods unless the
Company provides notice that it does not intend to extend the term of the
Executive’s employment at least sixty (60) days in advance of the end of the
Initial Term or any Automatic Extension.

 

2.3           Duties and Responsibilities. The Executive shall report to the
Chief Executive Officer of the Company (the “CEO”) and in his capacity as an
officer of the Company shall perform such duties and services as may be
appropriate and as are assigned to him by the CEO. During the term of this
Agreement Executive shall, subject to the direction of the CEO, oversee and
direct the financial operations and function of the Company, and shall perform
such duties as are customarily performed by President of a company such as the
Company or as are otherwise delegated to him from time to time by the Board.

 

 

 

 

2.4         Performance of Duties. During the term of the Agreement, except as
otherwise approved in writing by the CEO or as provided below, the Executive
agrees to devote his full business time, effort, skill and attention to the
affairs of the Company and its subsidiaries, will use his best efforts to
promote the interests of the Company, and will discharge his responsibilities in
a diligent and faithful manner, consistent with sound business practices. For
the avoidance of doubt, the Executive shall work no fewer than 40 hours per week
in discharging his responsibilities. The foregoing shall not, however, preclude
Executive from devoting reasonable time, attention and energy in connection with
the following activities, provided that such activities do not materially
interfere with the performance of his duties and services hereunder:

 

(a)          fulfilling speaking engagements;

 

(b)          engaging in charitable and community activities;

 

(c)          managing his personal business and investments; and

 

(d)          any other activity approved of by the Board. For purposes of this
Agreement, any activity specifically listed on Schedule A shall be considered as
having been approved by the Board.

 

2.5         Representations and Warranties of the Executive with Respect to
Conflicts, Past Employers and Corporate Opportunities. The Executive represents
and warrants that:

 

(a)          his employment by the Company will not conflict with any
obligations which he has to any other person, firm or entity; and

 

(b)          he will not, without disclosure to and approval of the Board,
directly or indirectly, assist or have an active interest in (whether as a
principal, stockholder, lender, employee, officer, director, partner, venturer,
consultant or otherwise) any person, firm, partnership, association, corporation
or business organization, entity or enterprise that competes with or is engaged
in a business which is substantially similar to the business of the Company;
provided, however, that ownership of not more than two percent (2%) of the
outstanding securities of any class of any publicly held corporation shall not
be deemed a violation of this Section 2.5; provided, further, that any
investment specifically listed on Schedule A shall not be deemed a violation of
this Section 2.5.

 

2.6           Activities and Interests with Companies Doing Business with the
Company. In addition to those activities and interests of Executive disclosed on
Schedule A attached hereto, Executive shall promptly disclose to the Board, in
accordance with the Company’s policies, full information concerning any
interests, direct or indirect, he holds (whether as a principal, stockholder,
lender, executive, director, officer, partner, venturer, consultant or
otherwise) in any business which, as reasonably known to Executive, purchases or
provides services or products to, the Company or any of its subsidiaries,
provided that the Executive need not disclose any such interest resulting from
ownership of not more than two percent (2%) of the outstanding securities of any
class of any publicly held corporation.

 

 

 

 

2.7           Other Business Opportunities. Nothing in this Agreement shall be
deemed to preclude the Executive from participating in other business
opportunities if and to the extent that: (a) such business opportunities are not
directly competitive with, similar to the business of the Company, or would
otherwise be deemed to constitute an opportunity appropriate for the Company;
(b) the Executive’s activities with respect to such opportunities do not have a
material adverse effect on the performance of the Executive’s duties hereunder,
and (c) the Executive’s activities with respect to such opportunity have been
fully disclosed in writing to the Board.

 

2.8           Reporting Location. For purposes of this Agreement, the
Executive’s reporting location shall be a location within a 30 mile radius of
Larchmont, New York; provided, however, that it is understood and agreed that
Executive’s responsibilities may include frequent travel to the company’s
operating facilities.

 

Article Three

compensation

 

3.           Compensation.

 

3.1           Base Salary. Executive shall receive an annual base salary of One
Hundred Twenty Thousand US Dollars (US$120,000.00), payable in accordance with
the Company’s then-existing payroll policies (the “Base Salary”) and subject to
all applicable withholding requirements. The Base Salary shall be reviewed by
the Board and its Compensation Committee annually for adequacy.

 

3.2           Annual Incentive. Executive will be eligible to receive an annual
cash incentive payable for the achievement of performance goals established by
the Compensation Committee of up to forty percent (40%) of the Executive’s Base
Salary. The Executive understands and acknowledges that the ability or
obligation of the Company to pay any cash incentives or bonus may be limited by
provisions in any then-existing debt facility or any then-outstanding debt
issuance that may preclude such payments if any debt covenants are or would be
violated by payment of such Annual Incentive, if paid in cash, which covenants
shall be memorialized from time to time on Schedule 3.2 hereof. If an Annual
Incentive payment is limited by these provisions, the payment may be made in
cash if such existing covenants have been specifically and explicitly waived in
writing by any then-lender or investor; provided, however, that no Annual
Incentive can be distributed if the Company would be required to pay an amount
for such a waiver that it deems onerous and detrimental to the financial well
being of the Company. The Annual Incentive cash payment in this case would be
deferred and accrued until such time as the debt covenants are satisfied, or the
Incentive payment would be given currently in fully vested Company common stock,
at the option of the Executive. The actual earned Annual Incentive, if any,
payable to Executive for any performance period will depend upon the extent to
which the applicable performance goal(s) specified by the Compensation Committee
are achieved and will be decreased or increased for under- or over- performance.
Except as specifically provided herein, Executive’s Annual Incentive will be
subject to the terms and conditions of a formal bonus plan that may be adopted
by the Compensation Committee from time to time; provided, that if there is no
formal bonus plan that has been established by the Company, the Executive’s
Annual Incentives shall be established each year by the Compensation Committee.

 

 

  

3.3           Long Term Incentives.

 

(i)          Long-Term Ongoing Performance Equity Incentive. Executive will be
eligible to receive long-term performance equity incentives at a level and on
conditions as the Compensation Committee shall establish. Any long-term
incentive will be subject to terms and conditions of the Company’s 2012 Stock
Incentive Plan (the “LTIP”), or any successor thereto, or any other equity-based
compensation plan that may be established by the Committee and approved by the
shareholders. In addition, any long-term incentive will be subject to the
Committee’s standard terms and conditions for the applicable type of award,
including vesting criteria such as continued service or performance objectives.

 

(ii)         Stock Grant. Executive will be granted 1% of the Company’s total
outstanding shares of Common Stock (the “Stock Grant”), calculated after the
Rights Offering, as part of his equity compensation component. The stock will
vest pursuant to the following schedule when the price thresholds identified
immediately below have been achieved, which thresholds will be measured and
approved based on a 30-trading day volume weighted average price (VWAP):

 

o20%        @ $0.30/share

o30%        @ $0.40/share

o30%        @ $0.50/share

o20%        @ $0.60/share

 

3.4          Participation in Benefit Plans.

 

(a)          Retirement Plans. Executive shall be entitled to participate,
without any waiting or eligibility periods, in all qualified retirement plans
provided to other executive officers and other key employees.

 

(b)          Employee Benefit Plans and Insurance. The Executive shall have the
right to participate in employee benefit plans and insurance programs of the
Company that the Company may sponsor from time to time and to receive customary
Company benefits, if those benefits are so offered. Nothing herein shall
obligate Executive to accept such benefits if and when they are offered.

 



 

 

 

(c)          Vacation.

 

(i)          The Executive shall be entitled with 15 days of annual vacation
consistent with Company existing policy.

 

(d)          Paid Holidays. The Executive shall be entitled to 6 paid holidays,
as are generally available to all employees.



 

3.5          Relocation. In the event that Executive is required to move from
his primary residence and consents to such move, then Executive shall be
provided with relocation assistance as provided below:

 

(a)          Housing and Temporary Lodging. The Company will pay the costs, for
the Executive and his family, of house-hunting trips and the cost of
transporting the Executive, his spouse, furniture, household effects, and
vehicles, to the area in which the Company will be headquartered. In addition,
the Company will pay the cost of the Executive’s travel, temporary living
expenses, including housing, whether hotel or apartment, and meals, during the
period prior to the Executive’s move to the city in which the Company will be
headquartered.

 

3.7          Business Related Expenses

 

(a)          Reimbursement. Executive shall be entitled to reimbursement within
a reasonable time for all properly documented and approved expenses for travel,
including the time during which Executive is providing Consulting services. The
Company shall reimburse business expenses of Executive directly related to
Company business, including, but not limited to, airfare, lodging, meals, travel
expenses, medical expenses while traveling not covered by insurance, business
entertainment, expenses associated with entertaining business persons, local
expenses to governments or governmental officials, tariffs, applicable taxes
outside of the United States, special expenses associated with travel to certain
countries, supplemental life insurance or supplemental insurance of any kind or
special insurance rates or charges for travel outside the Executive’s country of
residence (unless such insurance is being provided by the Company), rental cars
and insurance for rental cars, and any other expenses of travel that are
reasonable in nature or that have been otherwise pre-approved. Executive shall
be governed by the travel and entertainment policy in effect at the Company.

 

3.6           Payroll Procedures and Policies. All payments required to be made
by the Company to the Executive pursuant to this Article Three shall be paid on
a regular basis in accordance with the Company’s normal payroll procedures and
policies.

 



 

 

 

Article Four

Termination OF EMPLOYMENT

 

4.1          Events of Termination. Executive’s employment, the Employment
Period, the Base Salary, and any and all other rights of Executive under this
Agreement or otherwise as an employee of the Company will terminate (except as
otherwise provided in this Section 4):

 

(a) upon the death of the Executive;

 

(b) upon termination of employment due to the Disability of the Executive;

 

(c) upon termination by the Company for Cause;

 

(d) upon resignation of employment by the Executive without Good Reason;

 

(e) upon termination by the Company without Cause;

 

(f) upon the resignation of employment by Executive for Good Reason.

 

Upon termination of Executive’s employment, as provided above or otherwise,
Executive’s rights respecting benefits, stock options, restricted stock, and
other equity awards will be determined under the applicable plan or program
providing the same.

 

4.2           Definition and Determination of Disability. If the Company
determines in good faith that the Disability (as defined below) of the Executive
has occurred during the Employment Term, the Company may give the Executive
notice of its intention to terminate the Executive’s employment. In such event,
the Executive’s employment hereunder shall terminate effective on the 30th day
after receipt of such notice by the Executive (the “Disability Effective Date”);
provided, that, within the 30-day period after such receipt, the Executive shall
not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Disability” shall mean the absence of the Executive
from the Executive’s duties hereunder on a full-time basis for an aggregate of
180 days within any given period of 270 consecutive days (in addition to any
statutorily required leave of absence and any leave of absence approved by the
Company) as a result of incapacity of the Executive, despite any reasonable
accommodation required by law, due to bodily injury or disease or any other
mental or physical illness, which will, in the opinion of a physician selected
by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative, be permanent and continuous during the
remainder of the Executive’s life.

 

4.3          Definition of “Cause,” “Without Cause,” and “Good Reason.”

 

(a)          Termination for Cause.

 

The Executive’s employment hereunder may be terminated for Cause. For purposes
of this Agreement, “Cause” shall mean:

 



 

 

 

(i)          the willful and continued failure of the Executive to perform
substantially the Executive’s duties hereunder (other than any such failure
resulting from bodily injury or disease or any other incapacity due to mental or
physical illness) after a written demand for substantial performance is
delivered to the Executive by the Board or the Chairman of the Company, which
specifically identifies the manner in which the Board or the Chairman of the
Company believes the Executive has not substantially performed the Executive’s
duties; or

 

(ii)         the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably detrimental to the Company and/or
its affiliated companies, monetarily or otherwise.

 

For purposes of this provision, no act, or failure to act, on the part of the
Executive shall be considered “willful” unless done, or omitted to be done, by
the Executive in bad faith or without reasonable belief that the Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board, upon the instructions of the Chairman or another Board Member of Company,
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company and its affiliated companies. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than two-thirds of the entire
membership of the Board then in office, excluding the Executive, at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive is guilty of the conduct described in subparagraph
(i) or (ii) above, and specifying the particulars thereof in detail.

 

(iii)        Executive’s material violation of any Company policy or code of
ethics or conduct that may be in force from time to time;

 

(iv)        the appropriation (or attempted appropriation) of a material
business opportunity of the Company without first presenting it to the Company
in writing and giving it a reasonable opportunity to accept or reject such
opportunity, including attempting to secure or securing any personal profit in
connection with any transaction entered into on behalf of the Company;

 

(v)         the Executive’s conviction of, or plea of nolo contendere to, any
felony of theft, fraud, embezzlement or violent crime, or the entering of a
guilty plea or a plea of non contendere for any other crime for which
imprisonment is a punishment.

 

(vi)        the misappropriation (or attempted misappropriation) of any of the
Company’s funds or property.

 



 

 

 

(b)          Termination without Cause.

 

The determination of whether the Executive’s employment is terminable for Cause
shall be made solely by the Company’s Board of Directors, which shall act in
good faith in making such determination. All terminations by the Company that
are not for Cause, or on the occasion of the Executive’s death or disability
shall be considered Without Cause.

 

(c)          Termination for Good Reason.

 

The Executive’s employment hereunder may be terminated for Good Reason. For all
purposes under this Agreement, “Good Reason” shall mean the occurrence of one or
more of the following events arising without the express written consent of the
Executive, but only if the Executive notifies the Company in writing of the
event within sixty (60) days following the occurrence of the event, the event
remains uncured after the expiration of thirty (30) days from receipt of such
notice, and the Executive resigns effective no later than thirty (30) days
following the Company’s failure to cure the event:

 

(i)           a material diminution in the Executive’s Base Salary;

 

(ii)          a material diminution in the Executive’s authority, duties, or
responsibilities (including status, offices, titles and reporting requirements),
duties, functions, responsibilities or authority as contemplated by Section 2.3
of this Agreement, or any other action by the Company that results in a
diminution in such position, duties, functions, responsibilities or authority,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive as provided for herein;

 

(iii)          a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,
including a requirement that the Executive report to any corporate officer or
employee instead of reporting directly to the Chief Executive Officer or the
Board of Directors of the Company;

 

(iv)           the Company or a subsidiary thereof requiring the Executive to be
permanently based anywhere other than within thirty (30) miles from the location
other than as provided in Section 2.8 of this Agreement;

 

(v)           any other action that constitutes a material breach by the Company
of the Agreement;

 

(vi)           or the Executive’s ceasing to be the highest ranking financial
officer of the Company; or

 

A resignation of employment by Executive for any other reason or under any other
circumstances will be a resignation “Without Good Reason.”

 



 

 

 

4.4           Notice of Termination. Any termination of the Executive’s
employment hereunder by the Company or by the Executive (other than a
termination pursuant to Section 4.1(a)) shall be communicated by a Notice of
Termination (as defined below) to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which (a) indicates the
specific termination provision in this Agreement relied upon, (b) in the case of
a termination for Disability, Cause or Good Reason, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated, and (c) specifies
the Date of Termination (as defined in Section 4.5 below); provided, however,
that notwithstanding any provision in this Agreement to the contrary, a Notice
of Termination given in connection with a termination for Good Reason shall be
given by the Executive within a reasonable period of time, not to exceed
60 days, following the occurrence of the event giving rise to such right of
termination. The failure by the Company or the Executive to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Disability, Cause, or Good Reason shall not waive any right of the Company or
the Executive hereunder or preclude the Company or the Executive from asserting
such fact or circumstance in enforcing the Company’s or the Executive’s rights
hereunder.

 

4.5           Date of Termination. For purposes of this Agreement, the “Date of
Termination” shall mean the effective date of termination of the Executive’s
employment hereunder, which date shall be (a) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death, (b) if
the Executive’s employment is terminated because of the Executive’s Disability,
the Disability Effective Date, (c) if the Executive’s employment is terminated
by the Company (or applicable affiliated company) for Cause or by the Executive
for Good Reason, the date on which the Notice of Termination is given, and
(d) if the Executive’s employment is terminated for any other reason, the date
specified in the Notice of Termination, which date shall in no event be earlier
than the date such notice is given; provided, however, that if within 30 days
after any Notice of Termination is given, the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties or by a
final judgment, order or decree of a court of competent jurisdiction (the time
for appeal therefrom having expired and no appeal having been perfected).

 

4.6           Obligations of the Company upon Termination.

 

(a)            General; Good Reason; Other Than for Cause, Death or Disability.
Should Executive’s employment with the Company be terminated by the Company
Without Cause or should Executive resign his employment with the Company for
Good Reason, then, subject to Executive executing, and failing to revoke during
any applicable revocation period, the Severance Agreement and General Release
attached as Exhibit A to this Agreement within time period provided immediately
herein, after Executive’s termination of employment the Company will provide to
Executive the following:

 

(i)          to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
annual bonus plan, program, policy, practice or arrangement or contract or
agreement of the Company and its affiliated companies (such other amounts and
benefits hereinafter referred to as the “Other Benefits”).

 



 

 

 

Provided, however, that in the event the Company elects not to renew the
Executive’s Agreement for an additional term, whether such extension comes after
conclusion of the Initial Term, or such additional term pursuant to an Automatic
Extension and provided, further that the Company has satisfied all obligations
due the Executive under the terms of this Agreement, the Executive shall have no
further rights and the Company shall have no further obligations under this
Agreement, except for Article V and the Indemnification Agreement executed
between the Company and the Executive thereunder.

 

(b)          Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Term, this Agreement shall terminate
without further compensation obligations to the Executive’s legal
representatives under this Agreement, other than for (i) payment of Accrued
Obligations (which shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 90 days of the Date of Termination) and
the timely payment or settlement of any other amount pursuant the Other Benefits
and (ii) treatment of all other compensation under existing plans as provided by
the terms and rules of those plans.

 

(c)          Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Term, this Agreement shall
terminate without further compensation obligations to the Executive, other than
for (i) payment of Accrued Obligations (which shall be paid to the Executive in
a lump sum in cash within 90 days of the Date of Termination) and the timely
payment or settlement of any other amount pursuant to the Other Benefits and
(ii) treatment of all other compensation under existing plans as provided by the
terms and rules of those plans.

 

(d)          Cause; Other than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Term, this Agreement shall terminate
without further compensation obligations to the Executive other than the
obligation to pay to the Executive Base Salary through the Date of Termination
plus the amount of any compensation previously deferred by the Executive, in
each case to the extent theretofore unpaid. If the Executive voluntarily
terminates the Executive’s employment during the Employment Term, and such
termination is Without Good Reason, this Agreement shall terminate without
further compensation obligations to the Executive, other than for the that
portion Executive’s Base Salary that was not previously paid to the Executive
from the last payment date through the effective date of the Executive’s
voluntary termination and the timely payment or provision of the Other Benefits,
as provided in any applicable plan, and the Executive shall have no further
obligations nor liability to the Company. In such case, any amounts owed to the
Executive shall be paid to the Executive in a lump sum in cash within 90 days of
the Date of Termination subject to applicable laws and regulations.

 



 

 

 

4.7         Code Section 409A.

 

(a)          General. Notwithstanding any provision to the contrary in this
Agreement, if the Executive is deemed at the time of his Separation from Service
from the Company to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code and if any amounts otherwise payable
pursuant to this Agreement within the first six (6) months following the
Executive’s Separation from Service would be subject to the excise tax imposed
by Section 409A of the Code, then payment of such portion of the benefits
subject to the excise tax shall be suspended and shall be paid in a lump sum to
the Executive on the first business day following the expiration of six
(6) months from the date of the Executive’s Separation from Service.

 

(b)          409A Compliance. It is intended that any amounts payable under this
Agreement and the Company’s and Executive’s exercise of authority or discretion
hereunder shall comply with Internal Revenue Code Section 409A (including the
Treasury regulations and other published guidance relating thereto) so as not to
subject Executive to the payment of any interest or additional tax imposed under
Internal Revenue Code Section 409A. To the extent any amount payable to
Executive from Company, per this Agreement or otherwise, would trigger the
additional tax imposed by Internal Revenue Code Section 409A, the parties agree
to adopt any necessary amendments to this Agreement in order to avoid such
additional tax.

 

Article Five

indemnification

 

5.          Indemnification. The Executive shall be indemnified and held
harmless pursuant to the terms and conditions set forth in the Indemnity
Agreement substantially in the form attached as Exhibit B hereto.

 

Article Six

confidentiality

 

6.           Confidentially; Non-Competition; and Non-Solicitation.

 

6.1           Confidentiality. In consideration of employment by the Company and
Executive’s receipt of the salary and other benefits associated with Executive’s
employment, and in acknowledgment that (a) the Company is engaged in the
automotive software business, (b) maintains secret and confidential information,
(c) during the course of Executive’s employment by the Company such secret or
confidential information may become known to Executive, and (d) full protection
of the Company’s business makes it essential that no employee appropriate for
his or her own use, or disclose such secret or confidential information,
Executive agrees that during the time of Executive’s employment and for a period
of two (2) years following the termination of Executive’s employment with the
Company, Executive agrees to hold in strict confidence and shall not, directly
or indirectly, disclose or reveal to any person, or use for his own personal
benefit or for the benefit of anyone else, any trade secrets, confidential
dealings, or other confidential or proprietary information of any kind, nature,
or description (whether or not acquired, learned, obtained, or developed by
Executive alone or in conjunction with others) belonging to or concerning the
Company or any of its subsidiaries, except (i) with the prior written consent of
the Company duly authorized by its Board, (ii) in the course of the proper
performance of Executive’s duties hereunder, (iii) for information (x) that
becomes generally available to the public other than as a result of unauthorized
disclosure by Executive or his affiliates or (y) that becomes available to
Executive on a non-confidential basis from a source other than the Company or
its subsidiaries who is not bound by a duty of confidentiality, or other
contractual, legal, or fiduciary obligation, to the Company, or (iv) as required
by applicable law or legal process.

 

 

 

 

6.2           Non-Competition. During Executive’s employment with the Company
and within one (1) year after termination of his employment for any reason,
Executive shall not, in the Restrictive Area (as defined below) be engaged as an
officer or executive of, or in any way be associated in a management or
ownership capacity with any corporation, company, partnership or other
enterprise or venture which conducts a business which is in direct competition
with the business of the Company; provided, however, that Executive may own not
more than two percent (2%) of the outstanding securities, or equivalent equity
interests, of any class of any corporation, company, partnership, or either
enterprise that is in direct competition with the business of the Company, which
securities are listed on a national securities exchange or traded in the
over-the-counter market. It is expressly agreed that the remedy at law for
breach of this covenant is inadequate and that injunctive relief shall be
available to prevent the breach thereof. For purposes of this Agreement,
“Restrictive Area” shall mean anywhere within the United States; provided,
however, if a court determines such a geographic scope is unenforceable, the
Restricted Area shall be anywhere within the Northeastern United States;
provided, however, if a court determines such a geographic scope is
unenforceable, the Restricted Area shall be anywhere within the State of New
York.

 

6.3           Non-Solicitation. Executive also agrees that he will not, directly
or indirectly, during the term of his employment or within one (1) year after
termination of his employment for any reason, in any manner, encourage,
persuade, or induce any other employee of the Company to terminate his
employment, or any person or entity engaged by the Company to represent it to
terminate that relationship without the express written approval of the Company;
provided, however, that in the event an employee with whom the Executive had a
preexisting relationship prior to his employment with the Company individually
elects to resign as a consequence of the Executive’s having left the Company’s
employ, this non-solicitation provision in this Section 6.3 shall not prohibit
their subsequent association. It is expressly agreed that the remedy at law for
breach of this covenant is inadequate and that injunctive relief shall be
available to prevent the breach thereof.

 

6.4           Return of Company Property. On the date of Executive’s termination
of employment with the Company for any reason (or at any time prior thereto at
the Company’s request), Executive shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company).  Executive may
retain the Executive’s rolodex and similar address books provided that such
items only include contact information

 

6.5.          The duration of any covenant contained in this Article Six, shall
be extended during any period the Executive is in breach of the applicable
covenant.

 



 

 

 

Article Seven

 

miscellaneous

 

7.            Miscellaneous.

 

7.1           Benefit. This Agreement shall inure to the benefit of and be
binding upon each of the Parties, and their respective successors. This
Agreement shall not be assignable by any Party without the prior written consent
of the other Party. The Company shall require any successor, whether direct or
indirect, to all or substantially all the business and/or assets of the Company
expressly to assume and agree to perform, by instrument in a form reasonably
satisfactory to Executive, this Agreement and any other agreements between
Executive and the Company or any of its subsidiaries, in the same manner and to
the same extent as the Company.

 

7.2           Covenants of Article Six Are Essential Independent Covenants. The
covenants by Executive in Article Six are essential elements of this Agreement,
and without Executive’s agreement to comply with such covenants, the Company
would not have entered into this Agreement or employed Executive. The Company
and the Executive have independently consulted with their respective counsel and
have been advised in all respects concerning the reasonableness and propriety of
such covenants, with specific regard to the nature of the business conducted by
the Company.

 

If Executive’s employment hereunder expires or is terminated, this Agreement
will continue in full force and effect as is necessary or appropriate to enforce
the covenants and agreements of Executive in Article Six.

 

7.3           Governing Law. This Agreement shall be governed by, and construed
in accordance with the laws of the State of Nevada without resort to any
principle of conflict of laws that would require application of the laws of any
other jurisdiction.

 

7.4           Section 409A. Consistent with Section 4.8 hereof, it is the
intention of the parties that this Agreement complies with Section 409A and the
regulations thereunder, and that the terms and provisions of the Agreement shall
be interpreted and implemented accordingly. Notwithstanding the foregoing, it
is expressly agreed to and understood by the Executive that all tax related
matters inclusive of Section 409A are the sole responsibility of the executive
and under no circumstances shall the Company be liable for any tax related
matters as a result of this Agreement as it relates to the Executive.

 

7.5           Counterparts. This Agreement may be executed in counterparts and
via facsimile, each of which shall be deemed to constitute an original, but all
of which together shall constitute one and the same Agreement. Each such
counterpart shall become effective when one counterpart has been signed by each
Party thereto.

 

7.6           Headings. The headings of the various articles and sections of
this Agreement are for convenience of reference only and shall not be deemed a
part of this Agreement or considered in construing the provisions thereof.

 



 

 

 

7.7           Severability. Any term or provision of this Agreement that shall
be prohibited or declared invalid or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective only to the extent of such prohibition or
declaration, without invalidating the remaining terms and provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction, and if any term or provision of this Agreement is held by any
court of competent jurisdiction to be void, voidable, invalid or unenforceable
in any given circumstance or situation, then all other terms and provisions
hereof, being severable, shall remain in full force and effect in such
circumstance or situation, and such term or provision shall remain valid and in
effect in any other circumstances or situation.

 

7.8           Construction. Use of the masculine pronoun herein shall be deemed
to refer to the feminine and neuter genders and the use of singular references
shall be deemed to include the plural and vice versa, as appropriate. No
inference in favor of or against any Party shall be drawn from the fact that
such Party or such Party’s counsel has drafted any portion of this Agreement.

 

7.9           Equitable Remedies. The Parties hereto agree that, in the event of
a breach of this Agreement by either Party, the other Party, if not then in
breach of this Agreement, may be without an adequate remedy at law owing to the
unique nature of the contemplated relationship. In recognition thereof, in
addition to (and not in lieu of) any remedies at law that may be available to
the non-breaching Party, the non-breaching Party shall be entitled to obtain
equitable relief, including the remedies of specific performance and injunction,
in the event of a breach of this Agreement, by the Party in breach, and no
attempt on the part of the non-breaching Party to obtain such equitable relief
shall be deemed to constitute an election of remedies by the non-breaching Party
that would preclude the non-breaching Party from obtaining any remedies at law
to which it would otherwise be entitled.

 

7.10         No Waiver. No failure, delay or omission of or by any Party in
exercising any right, power or remedy upon any breach or default of any other
Party, or otherwise, shall impair any such rights, powers or remedies of the
Party not in breach or default, nor shall it be construed to be a waiver of any
such right, power or remedy, or an acquiescence in any similar breach or
default; nor shall any waiver of any single breach or default be deemed a waiver
of any other breach or default theretofore or thereafter occurring. Any waiver,
permit, consent or approval of any kind or character on the part of any Party of
any provisions of this Agreement must be in writing and be executed by the
Parties and shall be effective only to the extent specifically set forth in such
writing.

 

7.11         Remedies Cumulative. All remedies provided in this Agreement, by
law or otherwise, shall be cumulative and not alternative.

 

7.12         Amendment. This Agreement may be amended only by a writing signed
by all of the Parties hereto.

 

7.13         Entire Contract. This Agreement and the documents and instruments
referred to herein constitute the entire contract between the parties to this
Agreement and supersede all other understandings, written or oral, with respect
to the subject matter of this Agreement.

 



 

 

 

7.14         Survival. This Agreement shall constitute a binding obligation of
the Company and any successor thereto. Notwithstanding any other provision in
this Agreement, the obligations under Article Five and Article Six shall survive
termination of this Agreement.

 

7.15         Savings Clause. Notwithstanding any other provision of this
Agreement, if the indemnification provisions in Exhibit B hereto or any portion
thereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Executive as to
Expenses (as that term is defined in the Indemnification Agreement attached
hereto as Exhibit B), judgments, fines, penalties and amounts paid in settlement
with respect to any Proceeding (as that term is defined in the Indemnification
Agreement attached hereto as Exhibit B) to the full extent permitted by any
applicable portion of this Agreement that shall not have been invalidated and to
the fullest extent permitted by applicable law.

 

7.16         Modifications and Waivers. Notwithstanding any other provision of
this Agreement, the indemnification provisions contained in the Indemnification
Agreement in Exhibit B hereto may be amended from time to time to reflect
changes in Nevada law or for other reasons; provided, that no other
modifications shall be made that are not identical or substantially similar to
those modifications that are made to all then-current directors and officers.

 

7.17         Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been given (i) when
delivered by hand or (ii) if mailed by certified or registered mail with postage
prepaid, on the third day after the date on which it is so mailed:

 

(a)           if to Executive:

 

Grant Sahag

[See Recent Address on File with Company]

 

(b)           if to the Company:

 

GlyEco, Inc.

Attn: Chairman, Compensation Committee

4802 E. Ray Rd., Ste. 23-408

Phoenix, AZ 85044

 

or to such other address as may have been furnished to Executive by the Company
or to the Company by Executive, as the case may be.

 

7.18         No Limitation. Notwithstanding any other provision of this
Agreement, for avoidance of doubt, the parties confirm that the foregoing does
not apply to or limit Executive’s rights under Nevada law or the Company’s
Corporate Documents.

 

[Signatures Follow On Next Page]

 

 

 

  

IN WITNESS WHEREOF, the parties have set their hands and seals hereunto on the
date first above written.

 

 

GLYECO, INC.   EXECUTIVE         By: /s/ David Ide   /s/ Grant Sahag Name:  
David Ide   Name: Grant Sahag Title: President and CEO  

 

 

 

Schedule A

 

Outside Activities/Investments

Grant Sahag

 

Company or
Project Name   Nature of
Business   Date Hired or
Commenced
Involvement   Position   Compensation   Annual Time
Commitment, (time away
from office)             `                                                      
                   

 

Dated: [____], 2016

 

Initials:           Executive:      _____      Company:    ______

 

 

 

 

Schedule 3.2

 

The Company advises the Executive that as of February 12, 2016, there are no
covenants of any debt that would prohibit the payment of the Annual Incentive.
The Company also advises the Executive that it is current negotiating with
several lenders for potential lines of credit, which may, in definitive
agreements provide for restrictive operating or financial covenants; which, if
applicable, will be memorialized on this Schedule 3.2 as provided in the
Agreement.

  



 

